Exhibit 10.6

STOCK PLEDGE AND SECURITY AGREEMENT

THIS STOCK PLEDGE AND SECURITY AGREEMENT is made this 30th day of March, 2007,
by MICRONETICS, INC., a Delaware corporation with an executive office at 26
Hampshire Drive, Hudson, New Hampshire 03051 (“Borrower”), to and for the
benefit of CITIZENS BANK NEW HAMPSHIRE, a guaranty savings bank chartered under
the laws of the State of New Hampshire with a place of business at 875 Elm
Street, Manchester, New Hampshire 03101 (the “Bank”).

WITNESSETH:

WHEREAS, pursuant to the Commercial Loan Agreement of near or even date herewith
(the “Loan Agreement”), by and among Bank, Borrower, and MICROWAVE & VIDEO
SYSTEMS, INC., a Connecticut corporation with an executive office at 160B
Shelton Road, Monroe, Connecticut 06468, ENON MICROWAVE, INC., MICROWAVE
CONCEPTS, INC., and STEALTH MICROWAVE, INC., each a Delaware corporation, and
all with an executive office at 26 Hampshire Drive, Hudson, New Hampshire 03051
(individually, a “Guarantor”, and collectively, the “Guarantors”), Bank has
extended certain credit facilities to Borrower which are guaranteed by
Guarantors;

WHEREAS, Borrower is the owner of all of the issued and outstanding shares of
the capital stock of each of the Guarantors, as described on Schedule I attached
hereto (collectively, the “Shares”); and

WHEREAS, the obligation of the Bank to make the Loans to the Borrower is subject
to the condition, among others, that the Loans and all other obligations of
Borrower under the Loan Agreement and the other Loan Documents shall be secured
by the pledge and collateral assignment of all of the capital stock of the
Guarantors. Terms not otherwise defined herein shall have the meanings ascribed
to them in the Loan Agreement.

NOW, THEREFORE, in order to induce the Bank to extend the Loans to the Borrower
pursuant to and in accordance with the terms and conditions of the Loan
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Borrower, the Borrower
hereby covenants and agrees as follows:

1. Pledge of Shares. Borrower hereby pledges and collaterally assigns the
Shares, and all Income and Proceeds thereof (as hereinafter defined), to the
Bank as collateral security for the payment and performance of the Borrower’s
obligations under the Loan Agreement and the Loan Documents, including, but not
limited to, the repayment of the Loans and all interest, charges, and fees with
respect thereto. As used in this agreement, “Income” means all current and
future



--------------------------------------------------------------------------------

Micronetics Stock Pledge

 

interest, dividends, distributions and other payments and benefits in whatever
form with respect to the Shares and “Proceeds” means all proceeds from the sale
or other disposition of the Shares. Notwithstanding anything herein to the
contrary, as long as no Event of Default has occurred and is continuing,
Borrower may use any Income in accordance with the provisions of the Loan
Agreement.

2. Delivery of the Shares. Borrower herewith delivers to the Bank all
certificates evidencing the Shares and separate assignments of all of the Shares
(whether or not evidenced by certificates) duly executed in blank, together with
irrevocable proxies which provide the Bank with full and complete voting power
and authority respecting the Shares exercisable however only upon the occurrence
of an Event of Default (hereinafter defined).

3. Grant of Security Interest. The Borrower hereby grants to the Bank a security
interest in the Shares delivered herewith, and in all Income and Proceeds of the
foregoing, to secure the payment and performance of the Borrower’s obligations
to the Bank under the Loan Agreement and the other Loan Documents, including but
not limited to repayment of the Loans and all interest, charges, and fees with
respect thereto.

4. Rights Upon Event of Default. Upon the occurrence and during the continuance
of an Event of Default under the Loan Agreement, the Bank shall then have all of
the rights and remedies provided to it under said agreements and instruments
and, in addition, the right to (a) exercise each and all the rights and
privileges of a record holder of the Shares, including without limitation, the
right to sell, transfer, or otherwise dispose of the Shares and to retain and/or
to collect any and all Income and Proceeds, and (b) exercise all rights of a
secured party under the Uniform Commercial Code as in effect in the State of New
Hampshire upon the date hereof and under other applicable law, including without
limitation private sale of the Shares. All amounts received by the Bank through
the exercise of its rights as aforesaid shall be applied to the extent required
to satisfy the obligations of the Borrower under the Loan Agreement and the
other Loan Documents. Any amounts remaining thereafter shall be paid over to
Borrower.

5. Voting Rights. Until the occurrence, and then only during the continuance, of
an Event of Default, the Borrower shall hold and maintain all ownership rights
associated with the Shares, including the right to vote said Shares on any
corporate question, subject to the restriction on issuance of additional shares
provided in Paragraph 6 below.

6. Prohibition of Issuance of Additional Shares. Until the Obligations under the
Loan Agreement are paid in full, Borrower shall not permit or vote for the
issuance by Guarantor of any subscription warrants, options or other rights with
respect to any of the Shares, or the issuance of any additional shares of
capital stock or other shares, whether in connection with a merger,
consolidation, exchange, combination, reclassification, reorganization, stock
split, stock dividend, or otherwise.

 

- 2 -



--------------------------------------------------------------------------------

Micronetics Stock Pledge

 

7. Protection of Shares. Borrower shall pay all taxes, charges and assessments
against the Shares and do all acts necessary and appropriate to preserve and
maintain the value thereof. In the event of the failure of the Borrower to do
so, Bank may make such payments and take such actions on account thereof as it,
in its sole discretion, deems desirable. Borrower shall reimburse Bank
immediately on demand for each and all such payments and any costs so incurred.

8. Power of Attorney. Borrower hereby irrevocably appoints the Bank as
Borrower’s attorney-in-fact, with full power of substitution, to, upon the
occurrence and during the continuance of an Event of Default (a) take any and
all actions in Borrower’s names and stead with respect to the Shares, (b) sell,
transfer, assign, or otherwise dispose of the Shares, (c) demand, collect,
receive, receipt for, and recover all Income and Proceeds, and (d) execute in
Borrower’s name and to deliver any necessary documents and instruments required
with respect to the Shares necessary for the exercise of the Bank’s rights
hereunder.

9. Representations and Warranties of Borrower. Borrower represents and warrants
that as of the date hereof:

(a) Borrower is the sole owner of the Shares and has the right, authority and
capacity to pledge, transfer, assign, and grant a security interest in and to
all right, title and interest in and to the Shares pursuant to this assignment;

(b) The Shares are not subject to any right, security interest, lien,
encumbrance (other than restrictions on transfer under applicable federal or
state securities laws), or adverse claim of any third party except the interest
of the Bank arising under this agreement;

(c) This agreement and consummation of the transactions set forth herein do not
violate or constitute a breach of any indenture, agreement or undertaking to
which Borrower is a party or by which Borrower is bound, or of any laws,
statutes and regulations of the United States or any state or political
subdivision thereof to which Borrower may be subject;

(d) Except for this agreement and applicable provisions of federal and state
securities laws, there are no restrictions upon the transfer or assignment of
any of the Shares;

(e) The execution, delivery and performance hereof by Borrower are not in
contravention of any prior obligation of Borrower or any obligation with respect
to the Shares; and

 

- 3 -



--------------------------------------------------------------------------------

Micronetics Stock Pledge

 

(f) The Shares constitute all of the issued and outstanding capital stock of
Guarantors.

10. Waivers. Borrower assents to any extension, modification or waiver of any
obligation of the Borrower. No waiver or modification of any of the provisions
hereof shall be binding on Bank unless in writing and signed by Bank and no
waiver by Bank of any rights it may have hereunder shall be deemed a waiver of
any other rights it may have. All rights and remedies of Bank shall be
cumulative and may be exercised singly or concurrently.

11. Costs. Borrower shall pay all reasonable costs including, without
limitation, reasonable attorneys’ fees, incurred by Bank in protecting,
enforcing or releasing any of its rights hereunder after the occurrence of a
Default (subject to any applicable cure period) or Event of Default.

12. Additional Documents. Upon the request of Bank, Borrower will execute and
deliver such further documents and take such further action as Bank may
reasonably request in order to fully effect the purposes of this agreement and
to protect its rights hereunder. Upon satisfaction of all of the Borrower’s
obligations to the Bank under the Loan Agreement and the other Loan Documents,
and the termination of this agreement, the Bank shall deliver the Shares to the
Borrower.

13. Termination. This agreement and the security interest in the Shares created
hereby shall terminate when all of the obligations secured hereby have been
paid, performed, and finally discharged in full, and Bank has no further
obligation to lend under the Loan Agreement. Upon such termination, Bank agrees
to deliver to Borrower all certificates evidencing the Shares then held by the
Bank pursuant to this agreement, together with all assignments and proxies with
respect thereto.

14. Miscellaneous.

(a) This agreement shall be interpreted under and construed in accordance with
the laws of the State of New Hampshire.

(b) Any notice or other communications required or permitted hereunder shall be
in writing and shall be given as provided in the Loan Agreement.

(c) This agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

(d) This agreement shall be binding upon and inure to the benefit of the parties

 

- 4 -



--------------------------------------------------------------------------------

Micronetics Stock Pledge

 

hereto, their successors and permitted assigns, and may not be changed or
modified except by an instrument in writing signed by the party to be charged
therewith.

– SIGNATURE PAGE FOLLOWS –

 

- 5 -



--------------------------------------------------------------------------------

Micronetics Stock Pledge

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
agreement as of the date first above written.

 

        BORROWER:     MICRONETICS, INC.

 

    By:  

/s/ David Robbins

Witness       David Robbins, President     BANK:     CITIZENS BANK NEW HAMPSHIRE

 

    By:  

/s/ Timothy J. Whitaker

Witness       Timothy J. Whitaker,       Senior Vice President

 

- 6 -



--------------------------------------------------------------------------------

Micronetics Stock Pledge

 

ACKNOWLEDGMENT BY GUARANTORS

Guarantors acknowledge the foregoing agreement and the assignment and pledge of
the Shares made therein by the Borrower. Guarantors, for good and valuable
consideration, the receipt and sufficiency of which are acknowledged, covenant
that no additional shares of their capital stock, including without limitation
shares of stock, stock options and stock warrants, shall be issued so long as
the foregoing agreement and the pledge of stock contained therein remain in
effect.

 

        GUARANTORS:     MICROWAVE & VIDEO SYSTEMS, INC.

 

    By:  

/s/ David Robbins

Witness       David Robbins, President     ENON MICROWAVE, INC.

 

    By:  

/s/ David Robbins

Witness       David Robbins, President     MICROWAVE CONCEPTS, INC.

 

    By:  

/s/ David Robbins

Witness       David Robbins, President     STEALTH MICROWAVE, INC.

 

    By:  

/s/ David Robbins

Witness       David Robbins, Vice President

 

- 7 -